DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 05/18/2022. is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2020 and 08/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 02/19/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0165362 A1 (Baek).
Regarding claim 1, Baek discloses a positive-electrode active material for a nonaqueous electrolyte secondary battery comprising a lithium transition metal composite oxide particle [0020] having a layered structure [0021] and containing nickel [0022], [0025], and an oxide containing lithium and aluminum and an oxide containing lithium and boron adhering to a surface of the lithium transition metal composite oxide particle [0034] [0037], wherein the lithium transition metal composite oxide particle comprises a secondary particle formed by aggregation of primary particles [0031].
Baek does not explicitly disclose a surface layer containing a solid solution of aluminum or the claimed difference in the ratio of moles or aluminum in the surface layer and a region other than the surface layer. However, because Baek teaches coating the core using an aluminum-containing raw material having an average particle diameter of greater than 0 µm to 1 µm or less [0057] and heat treating the mixture in a temperature range of 500° C to 800° C [0060] it appears that the claimed surface layer containing a solid solution of aluminum will necessarily be produced. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Furthermore, because the compositions and particles sizes of the materials used in Baek overlap with those used in the claimed invention, it appears that the difference in the ratio of moles or aluminum in the surface layer and a region other than the surface layer in Baek’s material will also overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 2, 10 and 12, although Baek does not explicitly teach the claimed ranges of the contents of the oxide containing lithium and aluminum and the oxide containing lithium and boron relative to the lithium transition metal composite oxide, it nevertheless would have been obvious to one or ordinary skill in the art to optimize their contents because Baek teaches that the amount of the boron component affects the thermal and chemical stability and the amount of the aluminum component affects a thermal expansion coefficient and high-temperature viscosity [0037]-[0042], and the relative amount of the core material determines the capacity of the positive electrode active material [0044].
Regarding claims 3-6 and 8, Baek further discloses that the lithium composite metal oxide may be represented by the Formula 1 [0022]-[0024], equivalent to the claimed formula, wherein nickel may be included in an amount 0.7≤x<0.95 [0025], cobalt may be included in an amount 0.04<y≤0.15 [0026], and manganese may be included in an amount 0.02<z≤0.15 [0027]-[0028].
Regarding claim 7, although Baek does not explicitly teach a volume-based particle diameter distribution of the oxide containing lithium and aluminum, it appears that a range overlapping with the claimed range will necessarily be produced, because Baek uses an aluminum-containing raw material having an average particle diameter of greater than 0 µm to 1 µm or less [0057] and heat treats the mixture at the same temperature as the claimed invention [0060].
Regarding claims 9 and 11, Baek further discloses that the positive electrode active material may have an average particle diameter of 3 µm to 18 µm [0032].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727